We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have reviewed the contentions raised in the defendant’s supplemental pro se submissions and find them to be without merit. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.